DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/12/2021 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 11, 25 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goto (US 2017/0190476).
Regarding claim 1, Goto discloses a recloseable package comprising: (a) a first and second sidewall (12) joined along respective sidewall edges and a bottom to form a package with an open mouth; and (b) a recloseable zipper closure (X) positioned 
Regarding claim 11, Goto discloses a recloseable zipper pouch comprising: (a) a surrounding wall having a closed bottom, first and second opposite sides, and first and second opposing wall panels (12) between the first and second opposite sides, and an open mouth defined by terminal ends of the first and second opposing wall panels; the surrounding wall defining an interior volume therein; (b) a recloseable zipper closure (X) between the terminal ends and the closed bottom; the zipper closure providing selective access to the interior volume through the mouth; the zipper closure including: (i) an attachment flange (Fig. 3, at 22) having an inner surface and an outer surface; (ii) a first zipper profile member (222) extending from the outer surface of the attachment flange and extending toward the second wall panel; (i) the attachment flange being secured to the first wall panel along only an anchored portion of the inner surface and being free of attachment to the first wall panel at a region behind the first zipper profile member (Fig. 3); (ii) a second zipper profile member (222) secured to the second wall panel and extending toward the first wall panel and in a location to engage the first profile member; 
Regarding claim 25, the grasping flange (Fig. 1, at 22) is unattached to the first sidewall a complete distance between the sidewall edges. It is the Office’s position that the grasping flange ends anywhere before the attachment flange. See Fig. 3.
Regarding claim 27, the attachment flange is free of attachment to the first wall panel at the region behind the first zipper profile member for a complete distance between the first and second opposite sides of the surrounding wall. See Figs. 1-3.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Goto as applied above.
Regarding claims 4 and 14, Goto discloses the claimed invention except for the opening located less than 3 mm from the grasping flange. It would have been an obvious matter of design choice to locate the opening less than 3 mm from the grasping flange, since Applicant has not disclosed that such a specific distance solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the distance disclosed by Goto. 

Claims 2, 3, 5-10, 12, 13, 15-20, 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Goto as applied above in further view of Steele (US 2017/0217650).
Regarding claim 2, Goto does not disclose an opening as claimed. Steele, which is drawn to a package, discloses a first sidewall that defines an opening (Figs. 27-29) capable of being sized to provide access to a portion of a grasping flange by one or more fingers from a position outside of the package, and a second sidewall is free of openings. See Figs. 27-29. Thus, it would have been obvious before the effective filing 
Regarding claim 3, the opening is located in the first sidewall spaced from the sidewall edges and adjacent to the first track. See Steele, Figs. 27-29. 
Regarding claim 5, the opening comprises one of a slit, perforation, or gap in the first sidewall. See Steele, Figs. 27-29.
Regarding claim 6, Goto does not disclose the tab as claimed. Steele discloses a first sidewall that includes a tab (Fig. 28, near 112) extending from a remaining portion of the first sidewall, and a gap (Fig. 29) is capable of being between the tab and the remaining portion of the first sidewall in communication with the opening. See Figs. 27-29. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use the tab of Steele on the package of Goto in order to facilitate the handling and carrying of the package. 
Regarding claims 7-9, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use an arch shape as claimed, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent. See Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.
Regarding claim 10, it would have been an obvious matter of design choice to have the tab extend a distance of greater than 50% along the zipper closure between the sidewall edges since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding claims 12, 13 and 15-19, Goto as modified above sufficiently discloses the claimed invention. 
Regarding claim 20, it would have been an obvious matter of design choice to have the tab extend a distance of greater than 50% along the zipper closure between the sidewall edges since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding claim 26, the opening is directly over in covering relation to the grasping flange. See Goto, Figs. 1-3.  


Response to Arguments
Applicant's arguments filed 11/12/2021 have been fully considered but they are moot in view of the new grounds of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709. The examiner can normally be reached 9:00 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/DEREK J BATTISTI/Primary Examiner, Art Unit 3734